NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       JUN 22 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 RAFIK MNATSAKANYAN,                               No.     14-72173

              Petitioner,                          Agency No. A071-117-549

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Rafik Mnatsakanyan, a native of Iran and a citizen of Armenia, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s findings of fact, Silaya v. Mukasey,

524 F.3d 1066, 1070 (9th Cir. 2008), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Mnatsakanyan

failed to establish his and his brother’s Iranian birth was one central reason for any

past mistreatment he suffered in Armenia or for his brother’s death. See

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act

“requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”). Substantial evidence also supports the agency’s

determination that Mnatsakanyan failed to establish an objectively reasonable fear

of future persecution on account of his Iranian birth or his ties to the United States.

See Nagoulko v. INS, 333 F.3d 1016, 1018 (9th Cir. 2003) (possibility of future

persecution “too speculative”). Thus, we deny the petition for review as to

Mnatsakanyan’s claim for asylum.

      Because Mnatsakanyan failed to establish eligibility for asylum, he

necessarily cannot meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Mnatsakanyan failed to show it is more likely than not that he would be

                                           2                                    14-72173
tortured by or with the consent or acquiescence of the Armenian government if

returned. See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                          3                               14-72173